Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Raij (US 20090012373) in view of Chao (US 20190066538) in view of DJAJADININGR (US 20180322702).
Regarding claim 1, Raij discloses, an audio-video conference system (abstract and Paragraph 24), comprising:
a base station, located at a medical practice location, the base station comprising a conference end device at (Fig. 1, el. 550), and 
an portable external station, located at a patient's location (Fig. 1, el. 900 and Paragraph 21), the external station comprising at least one measurement device and at least one data interface for receiving patient data obtained through measurement using at least one medical measurement device on the patient {Paragraph 21: wrist clinic (or presence information module 900) for interacting with the patient/customer to provide medical monitoring functions 
 at least one additional station is connectable to the base station (see Fig. 1,,el 650, 200, 700; there are network connection that connect the station of the user in his house with the multiple facilities and Paragraph 21-22), 
wherein the audio-video conference system has a transmission device for the wireless transmission of patient data in real time from the external station  to the base station and/or the an additional station (Paragraph 21; The system 100 may be connected to a wrist clinic (or presence information module 900) for interacting with the patient/customer to provide medical monitoring functions like: heart rate, ECG, blood pressure, heart rhythm regularity, respiratory rate, Oxygen saturation (SpO2), and body temperature, 29-31, a pulse measuring wireless strap), wherein the base station and external station are communicatively connected through audio and video (Paragraph 20).
Raij teach the external station is wrest band which is inherently means it is portable
Raij does not teach the external station is portable and the medical measurement device is operated by an on-site individual other than the patient.
Chao in the same art of endeavor teach audio video system (Paragraph 15, 20), wherein the external station that measure medical condition of the patient, is portable and the medical measurement device is operated by an on-site individual other than the patient (Fig. 7-10).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Raij with Chao to improve the system and increase system reliability and insure providing help to the user. 

DJAJADININGR in the same art of endeavor teaches a portable external station, located at a patient's location, the external station comprising: at least one medical measurement device; audio and video mechanisms (Fig. 1, Paragraph 54, 56, 60, 11).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Raij with Chao with DJAJADININGR to improve the system and increase system reliability and insure providing the requested help to the user in time.
Regarding claim 2, Raij in view of Chao in view of DJAJADININGR discloses, wherein at least one additional station is connectable to the base station in real time, wherein the operator of the additional station presents the patient data visually and/or audibly (Raij: Paragraph 21; the contact center 550 can determine the "patient file" from a database 600 before passing the case further to the doctor 650).
Regarding claim 3, Raij in view of Chao view of DJAJADININGR discloses, wherein the external station has a maximum weight of 10 kg, and is portable by one person, namely the operator (Raij: Paragraph 29).
Regarding claim 4, Raij in view of Chao view of DJAJADININGR discloses, wherein the base station, the external station, and the additional station respectively have at least one send, receive, display and/or playback feature for visual and/or audible signals and/or measurement data (Raij: abstract, Paragraph 9 and see Fig. 1, all devices has a screen to display the data).

Regarding claim 6, Raij in view of Chao view of DJAJADININGR discloses, wherein the external station comprises at least one digital camera and one pulsoximeter, which respectively include a data interface for wired and/or wireless transmission of measured vital signs via the data interface to the external station (Raij abstract, Paragraph 8, 21, 27).
Regarding claim 7, Raij in view of Chao view of DJAJADININGR discloses, wherein the external station includes at least one digital camera and one data interface for wired and/or wireless transmission of measured vital signs via the data interface to the external station (Raij: abstract, Paragraph 9, 17, 21, 27).
Regarding claim 13, a method for implementation of a telemedicine audio-visual conferencing system, comprising the steps of: providing a base station located at a medical practice location, a portable external station comprising a medical measurement device; transporting the portable external station to a patient location via an operator; establishing communicative audio-visual connection between the base station and the external station; transmitting real-time patient data obtained by the medical measurement device from the external station to the base station (see claim 1 rejection, and especially Chao Fig. 7-10) and relaying instructions for medical measurement device use from the base station to an operator of the external station, said operator differing from the patient (See Chao: Abstract: real-time 
The combination does not explicitly teach base station operator or external station operator as claimed.
DJAJADININGR in the same art of endeavor teaches base station operator or external station operator as claimed (Fig. 1).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Raij with Chao with DJAJADININGR to improve the system and increase system reliability and adding human interaction which will relief the user.  
Regarding claim 14, Raij in view of Chao in view of DJAJADININGR discloses, providing an additional station; transmitting real-time patient data obtained through from the external station to the additional station; and establishing a three-way audio-visual connection between the base station, the external station, and the additional station; wherein the additional station is operated by a medical specialist (Raij: Paragraph 20: real time connections to multiple parties and they may connect the call to a doctor, to a hospital, or to a paramedic. The connection may be a multiparty connection, so that the contact center operator can help the customer to explain his/her needs to a doctor. The contact center 550 may help the customer for any problem, for example the center 550 may take a voice-telephone call and help the customer in ordering some service. The video connection helps the contact center operator's understanding and communication, when three or more persons are on the same telephone conversation. The customer can show the problem to the operator, and the operator may help by asking for help or directing services).

Regarding claim 16, Raij in view of Chao DJAJADININGR discloses, wherein the operator of the external station is a nurse, a caregiver, and/or another technically instructed person (Chao: Fig. 6, el. 59).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Raij (US 20090012373) in view of Chao (US 20190066538) DJAJADININGR in view of Patwardhan (US 20190133513).
Regarding claim 17, Raij in view of Chao DJAJADININGR discloses, the external station.
Raij in view of Chao does not disclose wherein the external station comprises: at least one of: a mobile phone endoscopy attachment, a mobile phone dermatoscope attachment, and an endoscope.
Patwardhan teaches a mobile phone endoscopy attachment, a mobile phone dermatoscope attachment, and an endoscope (Paragraph 70).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Raij with Patwardhan in order to improve the system and increase system reliability and insure providing help to the user timely.

Examiner found another art to reject the claims:
Claims 1-7, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Raij (US 20090012373) in view of Chao (US 20190066538) in view of Shen (US 20210369113).

a base station, located at a medical practice location, the base station comprising a conference end device at (Fig. 1, el. 550), and 
an portable external station, located at a patient's location (Fig. 1, el. 900 and Paragraph 21), the external station comprising at least one measurement device and at least one data interface for receiving patient data obtained through measurement using at least one medical measurement device on the patient {Paragraph 21: wrist clinic (or presence information module 900) for interacting with the patient/customer to provide medical monitoring functions like: heart rate, ECG, blood pressure, heart rhythm regularity, respiratory rate, Oxygen saturation (SpO2), and body temperature. These kinds of devices are readily available} and
 at least one additional station is connectable to the base station (see Fig. 1,,el 650, 200, 700; there are network connection that connect the station of the user in his house with the multiple facilities and Paragraph 21-22), 
wherein the audio-video conference system has a transmission device for the wireless transmission of patient data in real time from the external station  to the base station and/or the an additional station (Paragraph 21; The system 100 may be connected to a wrist clinic (or presence information module 900) for interacting with the patient/customer to provide medical monitoring functions like: heart rate, ECG, blood pressure, heart rhythm regularity, respiratory rate, Oxygen saturation (SpO2), and body temperature, 29-31, a pulse measuring wireless strap), wherein the base station and external station are communicatively connected through audio and video (Paragraph 20).

Raij does not teach the external station is portable and the medical measurement device is operated by an on-site individual other than the patient.
Chao in the same art of endeavor teach audio video system (Paragraph 15, 20), wherein the external station that measure medical condition of the patient, is portable and the medical measurement device is operated by an on-site individual other than the patient (Fig. 7-10).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Raij with Chao to improve the system and increase system reliability and insure providing help to the user. 
Shen in the same art of endeavor teaches a portable external station, located at a patient's location, the external station comprising: at least one medical measurement device; audio and video mechanisms (Paragraph 33, 27, 50 and claim 1  cardiovascular and pulmonary monitoring and treatment kit for a lay caregiver to care for a patient anytime, anywhere for a potential life-time of preventive and proactive care in complex medical conditions comprising: a portable container with one or more devices, the one or more devices being one of hospital grade diagnostic and monitoring devices for complex cardiovascular or pulmonary events, the one or more devices being capable of wireless data transmission)
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Raij with Chao with Shen to improve the system and increase system reliability and insure providing the requested help to the user in time.
For claims 2-7, -7, 13-16 (see above).
For claim 13: 

The combination does not explicitly teach base station operator or external station operator as claimed.
Shen in the same art of endeavor teaches teach base station operator or external station operator as claimed (see Fig. 1).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Raij with Chao with Shen to improve the system and increase system reliability and adding human interaction which will relief the user.  
For claims 13-16, see above.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652